Citation Nr: 0323461	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L3-4 through L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

Review of the file shows that the veteran testified in July 
1999 at the RO at a personal hearing before a Veterans Law 
Judge who is no longer employed at the Board.  The law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  Consequently, the Board wrote the veteran to 
determine whether he desired a hearing before another 
Veterans Law Judge.  In August 2003, he responded that he 
wished to attend such a hearing at the RO in Los Angeles, 
California.  

Therefore, this case is REMANDED for the following action:  

The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


